SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa Reports Results for First Quarter 2011 Backlog margin to be recognized improved to 39.0% on strength of newer higher margin development execution Pre-sales reached R$822 million, reflecting strong sales velocity of 58% over the R$ 513 million launched in the quarter Cash position of over R$ 0.9 billion, comfortably within debt covenants Gafisa CFO Alceu Duílio Calciolari, named interim CEO FOR IMMEDIATE RELEASE - São Paulo, May 9 th , 2011 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), Brazil’s leading diversified national homebuilder, today reported financial results for the first quarter ended March 31, 2011. Commenting on the results, Wilson Amaral, CEO of Gafisa, said, “Our first quarter performance was in-line with our expectations and was reflective of impacts from the past. While demand for housing remains strong as demonstrated by the solid sales velocity of launches we achieved at the end of the quarter, and there is confidence in the Brazilian economy, our margins were impacted by lower margin Gafisa product and legacy Tenda developments that we are clearing out ofinventory and will be delivering mainly throughout the first half and beginning of the second half of the year.” “While we project our second quarter to be impacted by some of the same factors that we experienced in the first, looking ahead we expect to see improvement in our financial performance throughout the second half of the year. Demand should remain strong and as a national homebuilder with scale, we are well-positioned to benefit from the positive side of the macroeconomic environment and tremendous growth cycle that Brazil is currently experiencing.” Amaral continued, “I am pleased to report that the Board has decided to elect Duilio Calciolari, who has been with Gafisa for 11 years and worked as my partner for the last five, as the interim CEO. He has been a professional colleague of mine for over 10 years, and I can think of no one better than Duilio to maintain continuity at Gafisa while I focus on our search for a CEO and dedicate more of my time to Board related matters. I also want to highlight that our shareholders recently elected three new independent board members so that today, eight of our nine directors are independent. We have always been at the forefront of our industry and will continue to take steps to ensure that we remain there.” IR Contact Luiz Mauricio Garcia Rodrigo Pereira Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 1Q11 Earnings Results Conference Call Tuesday, May 10 th , 2011 > In English (simultaneous translation from Portuguese) 09:00 AM US EST 10:00 PM Brasilia Time Phones: +1 (888) 700-0802 (US only) +1 (786) 924-6977 (Others) +55 (11) 4688-6361 (Brazil) Code: Gafisa > In Portuguese 09:00 AM US EST 10:00 AM Brasilia Time Phone: +55 (11) 4688-6361 Code: Gafisa 1Q11 - Operating & Financial Highlights Consolidated launches totaled R$ 513 million for the quarter, a 27% decrease over 1Q10. AlphaVille launches reached R$ 182 million in the quarter, 87% higher than 1Q10, reflecting strong performance from this segment. Pre-sales reached R$ 822 million in the quarter, a 4% decrease as compared to 1Q10 mainly due to lower launches, partially offset by strong sales velocity of 58% over 1Q11 launches. Net operating revenues, recognized by the Percentage of Completion (“PoC”) method, reached R$800.4 million, a 12% decrease from 1Q10, mainly due to fewer 2009 launches with lower recognition of revenue in respect of work in progress. Adjusted Gross Profit (w/o capitalized interest) reached R$ 221.9 million, 19% lower than the same period of 2010, with a 27.7% Adjusted Gross Margin. Adjusted EBITDA reached R$ 106.5 million with a 13.3% margin, a 36.8% decrease when compared to the R$ 168.5 million reached in the 1Q10, which can be attributed to the delivery of lower margin products by Tenda and Gafisa and lower SG&A dilution. Net Income was R$ 13.7 million for the 1Q11 (3% Adj. Net Margin), a decrease of 79%, when compared to 1Q10. As expected, Net Debt/Equity reached 72% at the end of the quarter. We continue to expect an increase by the end of 2Q11 before it decreases, given positive cash flow generation in the 2H11 that should result in a Net Debt/Equity ratio below 60% by 2011 year end. The Backlog of Revenues to be recognized under the PoC method reached R$ 4.06 billion, a 38% increase over the 1Q10. The Margin to be recognized improved 390 bps to 39.0%. Shares GFSA3 – Bovespa GFA – NYSE Total Outstanding Shares: 1 Average daily trading volume (90 days 2 ): R$ 122.7 million 1) 2) Including 599,486 treasury shares Up to May 6 th , 2011 2 Index CEO Comments and Corporate Highlights for 1Q11 04 Recent Developments 05 Launches 07 Pre-Sales 08 Sales Velocity 09 Operations 09 Land Bank 10 Gross Profit 12 SG&A 12 EBITDA 13 Net Income 14 Backlog of Revenues and Results 14 Liquidity 15 Outlook 16 3 CEO Comments and Corporate Highlights for 1Q11 We experienced a weaker first quarter of 2011 than 1Q10 which represented an exceptionally strong start to 2010. Gafisa first quarter operational results were affected by timing delays of some of our launches. Our financial results reflected our expectations for the first quarter and indeed we continue to expect compressed margins, primarily due to the legacy Tenda projects and prior lower margin Gafisa product, during the second quarter as detailed in our first half guidance for 2011. Despite this, demand for housing remains strong across all of our business segments reflected in the strong sales velocity of 58% of the launches we achieved towards the end of the quarter. We continue to be able to pass through much of the cost increases for our Gafisa and AlphaVille developments. At the same time we expect more efficiencies from Tenda’s construction technology replacement with aluminum molds. We are still in range of the financial and operating numbers we expected and we continue to be on target for year-end previously stated guidance. A few project delays were related to slowed licensing approvals during the beginning of the year, mainly in the Tenda segment. These delayed projects held back in Q1 are expected to launch in Q2. We are confident that in the first half of 2011 we will reach our expected share of full year launch guidance, typically in the range of 30%-40%, to be followed by what is a traditionally stronger second half of the year. On the macroeconomic scenario, confidence in the Brazilian economy, especially given the extraordinary GDP growth of 7.5% in the past year, the highest growth rate in nearly 25 years, remains high, although there are increasing concerns about inflationary pressure. With a large and robust domestic market and a stable democracy, Brazil has moved up to be the world’s 7th largest economy in the world, claiming the position formerly held by Italy. Investors continue to look to Brazil for expansion and despite the fact that the country is projected to have slower growth in 2011 overall demand for housing in Brazil and Gafisa properties remains strong. Concerns about rising inflation linger and it is impacting the cost of doing business for all. However, the Central Bank of Brazil is working to fight price increases without hampering growth by pushing interest rates even higher. By the end of April, the Central Bank raised its benchmark interest rate by 0.25 percentage points, moving the Selic rate to 12.0%. As mentioned before, there is only a little correlation between this rate and the mortgage-financing rate. We anticipate that current concerns about inflation and rising interest rates in Brazil are short to medium term issues that will not affect long term demand in the housing market. Brazil’s property market is still set to lead the Latin American housing boom in 2011. The enormous acceleration in social mobility and the rise of Brazil’s middle class coupled with increased availability for credit is driving much of the boom. According to IBGE, the A and B classes of Brazil grew by 60% to 42 million people and the C Class, by 62% to 102 million people between 2005 and 2010. During the quarter, the unemployment rate continued to be low, reaching 6.1% in March though rising less than forecast for the month. Guidance for 2011 included providing a more detailed look at our expected momentum in EBITDA during the first and second half of the year. Based on this, we expect to see pressure on profitability in the second quarter and the continued impact on costs as we complete the delivery of legacy Tenda projects and lower margin Gafisa projects launched during our geographic expansionary period in 2007/2008. We also continue to expect this to turn around during the second half of this year. It’s also important to highlight that we are also confident that Gafisa is far from the debt covenant limits and our guidance for positive operational cash flow generation to happen in 2H11 prevails. With the advantages of being a homebuilder with significant scale, we expect to continue to operate at full capacity and ensure long-term profitability. The growth of housing in Brazil is a sustainable business – there has and will continue to be a shortage of housing and pent up demand. We are managing rising inflation and expect to see a positive year overall, taking advantage of growth opportunities and an increase in demand. Wilson Amaral, CEO Gafisa S.A. 4 Recent Developments and Highlights Alceu Duílio Calciolari appointed interim CEO On May 9 th , the Board of Gafisa appointed the Company’s CFO, Alceu Duílio Calciolari to the position of interim CEO effective today. Mr. Calciolari will retain his position as CFO and IRO of the Company. With almost 11 years at Gafisa as CFO, Mr. Calciolari has had responsibility for various areas of the Company including, Human Resources, Information Technology and, Finance and Controllership. Over the last five years he has worked closely with the Company’s CEO to develop the strategic direction of Gafisa, while executing three successful capital markets transactions, a number of joint ventures and the acquisitions of AlphaVille and Tenda. Duilio will retain this role until a CEO has been named. Eight of nine board members are now independent On April 29, 2011, at Gafisa’s annual general shareholder’s meeting, the election of three new independent shareholders was approved, bringing the total number of board members to nine, eight of whom are independent. In addition, the currently elected directors were ratified for an additional term. Henri Phillippe Reichstul, Guilherme Affonso Ferreira and Maria Leticia de Freitas Costa join the board, each bringing a depth of experience in corporate leadership positions, public and private company board directorships and financial and strategic advisory expertise. Proposal to reform the company’s by-laws in line with fully independent public companies As a fully independent publicly listed company without the presence of a controlling shareholder and a Board of Directors with a majority of independent members, the Nomination and Corporate Governance committee, proposed a series of corporate governance reforms to be adopted by the Company’s shareholders that ensure adherence to best practices and protect the on-going interests of all shareholders. Due to the lack of a minimum legal quorum required for an extraordinary general shareholders’ meeting, the package of reforms, as presented, was not approved on April 29, 2011. At the request of shareholders, and in order to facilitate a process of deliberation, the voting process related to the amendments and additions proposed to the Bylaws was modified in its format. The detailed proposal may be found on Gafisa’s IR website. Tenda to benefit from approval of MCMV2 On April 27, 2011 the Congress approved the second phase of the Minha Casa, Minha Vida program with the goal of constructing 2 million new homes through 2014. It also limits beneficiaries of the program to earners of no more than 10 times the minimum salary of 2009. Tenda remains well-positioned to leverage this on-going program with among the lowest price points in the industry and housing aimed at between 3x – 10x salary earners. AlphaVille Gafisa continues to pioneer innovative concepts in the homebuilding sector and a leading example of this is residential community living offered through its AlphaVille unit, which continues to launch high demand developments. Two projects (Pernambuco and Campo Grande) were launched in March with sales in excess of 56% for each in just the final month of the quarter. Investment in Customer Satisfaction The strong demand for our product is not only a result of our reputation for delivering high value products, but our investment in building ongoing relationships through advanced CRM tools to thoroughly understand what our clients want and how their tastes change. Customer satisfaction is one of the most important measures of our success and we have expanded the area that is dedicated to CRM focusing on different customer relationship platforms such as social networks, online communications - through our Viver Bem (“Live Well”) portal and through off-line communications. An investment of R$ 6 million in new software and R$ 4 million in infrastructure and human capital have been made over the last year to reinforce this crucial area of our business. 5 Operating and Financial Highlights (R$000, unless otherwise specified) 1Q11 1Q10 1Q11 vs. 1Q10 (%) 4Q10 1Q11 vs. 4Q10 (%) Launches (%Gafisa) 512,606 703,209 -27.1% 1,543,149 -66.8% Launches (100%) 594,214 849,874 -30.1% 2,279,358 -73.9% Launches, units (%Gafisa) 2,254 3,883 -42.0% 7,742 -70.9% Launches, units (100%) 2,736 4,141 -33.9% 9,334 -70.7% Contracted sales (%Gafisa) 822,220 857,321 -4.1% 1,240,818 -33.7% Contracted sales (100%) 935,722 1,024,850 -8.7% 1,426,165 -34.4% Contracted sales, units (% Gafisa) 3,361 5,253 -36.0% 5,933 -43.4% Contracted sales, units (100%) 3,945 5,955 -33.8% 6,853 -42.4% Contracted sales from Launches (%Gafisa) 296,317 234,716 26.2% 409,160 -27.6% Contracted sales from Launches (%) 57.8% 33.4% 2443 bps 26.5% 3129 bps Completed Projects (%Gafisa) 524,942 325,902 61.1% 435,818 20.4% Completed Projects, units (%Gafisa) 3,060 2,715 12.7% 2,899 5.5% Net revenues 800,356 907,585 -11.8% 928,637 -13.8% Gross profit 184,768 252,656 -26.9% 278,235 -33.6% Gross margin 23.1% 27.8% -475 bps 30.0% -688 bps Adjusted Gross Margin 1) 27.7% 30.4% -262 bps 36.1% -841 bps Adjusted EBITDA 2) 106,519 168,459 -36.8% 197,769 -46.1% Adjusted EBITDA margin 2) 13.3% 18.6% -525 bps 21.3% -799 bps Adjusted Net profit 2) 24,127 79,625 -69.7% 148,464 -83.7% Adjusted Net margin 2) 3.0% 8.8% -576 bps 16.0% -1297 bps Net profit 13,706 64,819 -78.9% 137,363 -90.0% EPS (R$) 3) 0.0318 0.1548 -79.5% 0.3188 -90.0% Number of shares ('000 final) 3) 431,384 418,737 3.0% 430,910 0.1% Revenues to be recognized 4,062 2,934 38.4% 3,963 2.5% Results to be recognized 4) 1,585 1,030 53.9% 1,540 2.9% REF margin 4) 39.0% 35.1% 391 bps 38.9% 16 bps Net debt and Investor obligations 2,741,682 1,207,988 127% 2,468,961 11% Cash and cash equivalent 926,977 2,125,613 -56% 1,201,148 -23% Equity 3,809,175 3,492,889 9% 3,783,669 1% Equity + Minorityshareholders 3,809,175 3,492,889 9% 3,783,669 1% Total assets 9,623,032 8,752,813 10% 9,549,554 1% (Net debt + Obligations) / (Equity + Minorities) 72.0% 34.6% 3739 bps 65.3% 672 bps 1) Adjusted for capitalized interest 2) Adjusted for expenses on stock option plans (non-cash), minorityshareholders and non-recurring expenses 3) Adjusted for 1:2 stock split in the 1Q10 4) Results to be recognized net of PIS/Cofins - 3.65%; excludes the AVP method introduced by Law nº 11,638 6 Launches In 1Q11, launches totaled R$ 512.6 million, a decrease of 27% compared to 1Q10, represented by 10 projects/phases, located in 10 cities. 51% of Gafisa launches represented a price per unit below R$ 500 thousand, while nearly 22% of Tenda’s launches had prices per unit below R$ 130 thousand. Tenda TOP, a segment of Tenda, launched 2 projects with an average price per unit of R$ 205 thousand. These projects represented a PSV of R$ 55 million or 54% of Tenda’s launches in the quarter. Excluding these projects, the average price per unit of Tenda was R$ 124 thousand. In the quarter, the Gafisa segment was responsible for 45% of launches, Alphaville accounted for 35% and Tenda for the remaining 20%. The tables below detail new projects launched during 1Q11: Table 1 - Launches per company per region %Gafisa - (R$000) 1Q11 1Q10 Var. (%) 4Q10 Gafisa São Paulo 157,779 183,218 -14% 582,269 Rio de Janeiro 70,523 49,564 42% 18,100 Other - 76,516 -100% 223,053 Total 228,302 309,298 -26% 823,422 Units 755 743 2% 2,109 AlphaVille São Paulo - 97,269 -100% 923 Other 181,914 - - 191,094 Total 181,914 97,269 87% 192,016 Units 849 352 141% 1,359 Tenda São Paulo 11,220 32,671 -66% 84,419 Rio de Janeiro - 49,292 -100% 40,156 Other 91,169 214,680 -58% 403,136 Total 102,389 296,643 -65% 527,711 Units 650 2,788 -77% 4,275 Consolidated Total - R$000 -27% Total - Units -42% Table 2 - Launches per company per unit price %Gafisa - (R$000) 1Q11 1Q10 Var. (%) 4Q10 Gafisa < R$500K 115,359 142,816 -19% 522,007 > R$500K 112,943 166,481 -32% 301,415 Total 228,302 309,298 -26% 823,422 AlphaVille ~ R$100K; < R$500K 181,914 97,269 87% 192,016 Total 181,914 97,269 87% 192,016 Tenda d R$130K 22,262 219,849 -90% 280,509 > R$130K ; < R$200K 80,127 76,794 4% 247,202 Total 102,389 296,643 -65% 527,711 Consolidated -27% 7 Pre-Sales Pre-sales in the quarter reached R$ 822.2 million, a decrease of 4%, when compared to 1Q10, mainly due to lower launches, partially offset from strong sales velocity of launches that reached 58%, reflected in better Gafisa and AlphaVille performances, that increased 13% and 47% over 1Q10, respectively. In the case of Tenda, the 38% decrease is a consequence of 90% lower launches in the segment of unit price below R$ 130 thousand. The Gafisa segment was responsible for 52% of total pre-sales, while Tenda and AlphaVille accounted for approximately 28% and 21% respectively. Among Gafisa’s pre-sales, 44% corresponded to units priced below R$ 500 thousand, while 32% of Tenda’s pre-sales came from units priced below R$ 130 thousand. The tables below illustrate a detailed breakdown of our pre-sales for 1Q11: Table 3 - Sales per company per region %Gafisa - (R$000) 1Q11 1Q10 Var. (%) 4Q10 Gafisa São Paulo 328,520 201,784 63% 439,456 Rio de Janeiro 58,943 52,741 12% 61,282 Other 36,049 121,354 -70% 121,294 Total 423,512 375,879 13% 622,032 Units 910 950 -4% 1,427 AlphaVille São Paulo 3,835 66,163 -94% 5,792 Rio de Janeiro 3,064 8,535 -64% 9,594 Other 164,020 41,945 291% 177,584 Total 170,919 116,643 47% 192,971 Units 896 573 56% 1,173 Tenda São Paulo 23,136 96,093 -76% 58,607 Rio de Janeiro (3,919) 84,953 -105% 40,239 Other 208,571 183,753 14% 326,969 Total 227,789 364,799 -38% 425,815 Units 1,555 3,729 -58% 3,332 Consolidated Total - R$000 -4.1% Total - Units -36% Table 4 - Sales per company per unit price - PSV %Gafisa - (R$000) 1Q11 1Q10 Var. (%) 4Q10 Gafisa < R$500K 187,426 322,697 -42% 418,520 > R$500K 236,087 53,182 344% 203,512 Total 423,512 375,879 13% 622,032 AlphaVille > R$100K; < R$500K 170,919 116,643 47% 192,971 Total 170,919 116,643 47% 192,971 Tenda d R$130K 73,296 262,473 -72% 234,321 > R$130K ; < R$200K 154,493 102,326 51% 191,493 Total 227,789 364,799 -38% 425,815 Consolidated Total -4.1% Table 5 - Sales per company per unit price - Units %Gafisa - Units 1Q11 1Q10 Var. (%) 4Q10 Gafisa < R$500K 608 837 -27% 1.195 > R$500K 301 113 166% 232 Total 910 950 -4% 1.427 AlphaVille > R$100K; < R$500K 896 573 56% 1.173 Total 896 573 56% 1.173 Tenda d R$130K 619 3.092 -80% 2.328 > R$130K ; < R$200K 937 637 47% 1.004 Total 1.555 3.729 -58% 3.332 Consolidated Total -36% 8 Sales Velocity On a consolidated basis, the Company attained a sales velocity of 21.4% in 1Q11, compared to a velocity of 25.2% in 1Q10. Sales velocity decreased when compared to the previous period, mainly due to lower volume of launches in the period. Sales velocity over 1Q11 launches reached 58%, reflecting a strong and continuing demand for the sector. Tenda segment reached a sales velocity over its 1Q11 launches of 72%. Table 6 - Sales velocity per company R$ million Beginning of period Inventories Launches Sales Price Increase + Other End of period Inventories Sales velocity Gafisa 1.857,2 228,3 423,5 62,2 1.724,2 19,7% AlphaVille 418,6 181,9 170,9 7,1 436,7 28,1% Tenda 1.019,7 102,4 227,8 (38,1) 856,2 21,0% Total 3.295,4 512,6 822,2 31,2 3.017,0 21,4% Table 7 - Sales velocity per launch date 1Q11 End of period Inventories Sales Sales velocity 2011 launches 216,654 296,317 57.8% 2010 launches 1,398,314 437,993 23.9% 2009 launches 345,271 27,415 7.4% d 2008 launches 1,056,771 60,495 5.4% Total 21.4% Operations Gafisa’s geographic reach and execution capacity is substantial. The Company was present in 22 different states plus the Federal District, with 203 projects under development at the end of the first quarter. This diversified platform also helps to mitigate execution risk, since each region of the country has a different dynamic of growth, supply and costs. Some 443 engineers and architects were in the field, in addition to 676 intern engineers in training. We perceived a seasonality slow down from Caixa contracted units during the summer vacation period (January and February) that negatively affected the performance of these months, but we are already seeing gradual ramp-up. Due to this fact, through the end of March, Tenda contracted 1,835 units with CEF, 87% of which were in the MCMV program. Delivered Projects During the first quarter, Gafisa delivered 18 projects with 3,060 units equivalent to an approximate PSV of R$ 524.9 million. The Gafisa segment delivered 7 projects, Tenda and AlphaVille delivered the remaining 9 and 2 projects/phases, respectively. The delivery date is based on the “delivery meeting” that takes place with customers, and not upon the physical completion which is prior to the delivery meeting. Throughout 2011, we expect to almost double the delivered number when compared to the prior year, to 25,000 units, mainly due to the delivery of older Tenda units along with some of Gafisa’s leveraged 2007 launches. 9 The tables below list the products delivered in the 1Q11: Table 8 - Delivered projects Company Project Delivery Launch Local % Gafisa Units (%Gafisa) PSV (%Gafisa) Gafisa 1Q11 Gafisa Altavistta Jan-11 Nov-06 Maceio - AL 50% 86 9,907 Gafisa Evidence Jan-11 Apr-07 São Paulo - SP 50% 72 32,425 Gafisa Icaraí Corporate Feb-11 Dec-06 Niterói - RJ 100% 137 34,940 Gafisa London Green Feb-11 Jun-07 Rio de Janeiro - RJ 100% 440 156,856 Gafisa Vision - Campo Belo Feb-11 Dec-07 São Paulo - SP 100% 284 87,336 Gafisa Grand Park - Águas Fase I Mar-11 Dec-07 São Luis - MA 50% 120 21,851 Gafisa GrandValley (Jacarepaguá) Mar-11 Mar-07 Rio de Janeiro - RJ 100% 240 44,014 AlphaVille 1Q11 Alphaville Litoral Norte II Jan-11 Sep-08 Salvador-BA 64% 251 27,790 Alphaville Terras Alpha Foz do Iguaçú Mar-11 Dec-09 Foz do iguaçú-PR 74% 292 18,624 Tenda 1Q11 Tenda RESIDENCIAL MONET Jan-11 Oct-06 São Paulo - SP 100% 60 5,403 Tenda ARSENAL LIFE II Jan-11 Jun-07 São Gonçalo - RJ 100% 108 7,649 Tenda RESIDENCIAL SANTA JULIA Feb-11 Sep-07 São José dos Campos - SP 100% 260 17,680 Tenda RESIDENCIAL BAHAMAS LIFE Feb-11 Apr-08 Belo Horizonte - MG 100% 40 3,576 Tenda RESIDENCIAL SALVADOR DALI Feb-11 Sep-07 Osasco - SP 100% 100 8,071 Tenda RESIDENCIAL ITAQUERA LIFE Feb-11 Jun-07 São Paulo - SP 100% 110 10,538 Tenda RESIDENCIAL HILDETE TEIXEIRA LIFE F3/F4 Mar-11 Dec-07 Salvador - BA 100% 220 14,740 Tenda RESIDENCIAL HORTO DO IPE LIFE Mar-11 Oct-06 São Paulo - SP 100% 180 18,703 Tenda RESIDENCIAL SÃO MIGUEL LIFE Mar-11 Jul-07 São Paulo - SP 100% 60 4,838 Total 1Q11 Land Bank The Company’s land bank of approximately R$ 18.1 billion is composed of 183 different projects in 22 states, equivalent to more than 90 thousand units. In line with our strategy, 40.8% of our land bank was acquired through swaps – which require no cash obligations. During 1Q11 we recorded a gross increase of R$ 522 million in the land bank, reflecting acquisitions that more than compensate for R$ 513 million launches in the quarter. The table below shows a detailed breakdown of our current land bank: Table 9 - Landbank per company per unit price PSV - R$ million %Swap %Swap %Swap Potential units (%Gafisa) Total Units Financial (%Gafisa) Gafisa < R$500K 4,612 40.5% 35.1% 5.5% 15,565 > R$500K 3,821 41.0% 37.3% 3.7% 4,759 Total 8,433 40.8% 36.3% 4.5% 20,324 AlphaVille < R$100K; 562 100.0% 0.0% 100.0% 6,964 > R$100K; < R$500K 4,498 97.1% 0.0% 97.1% 20,791 > R$500K 23 0.0% 0.0% 0.0% 26 Total 5,083 97.2% 0.0% 97.2% 27,781 Tenda d R$130K 3,113 33.2% 22.2% 10.9% 33,674 > R$130K ; < R$200K 1,434 50.2% 48.8% 1.4% 8,933 Total 4,547 40.3% 33.4% 6.9% 42,607 Consolidated 40.8% 35.5% 5.3% Number of projects/phases Gafisa 58 AlphaVille 42 Tenda 83 Total 10 Table 10 - Landbank Changes (based on PSV) Land Bank (R$ million) Gafisa Alphaville Tenda Total Land Bank - BoP 8,245 5,223 4,586 18,054 1Q11 - Net Acquisitions 416.3 41.7 63.9 522 1Q11 - Launches (228.3) (181.9) (102.4) (513) Land Bank - EoP (1Q11) 1Q11 - Revenues Due to fewer launches in 2009, compared to 2008 (2009: R$2.3 billion; 2008 R$4.2 billion), we are registering lower recognition of revenue based on work in progress (PoC), and the first quarter 2011 is expected to be the most affected during the year, as we are starting to build 2H10 launches and consequently gradually bringing new revenues to be recognized to our results. Additionally, Tenda’s dissolution of some old units being delivered and fewer consolidated launches in the quarter also contributed to lower revenue recognition, consequently, net operating revenue for 1Q11 reached R$ 800.4 million compared to R$ 907.6 million in 1Q10, with Tenda contributing 35% of the consolidated quarter revenues. Revenues for the industry are recognized based on actual cost versus total budgeted costs of land and construction (Percentage of Completion - PoC method). The table below presents detailed information about pre-sales and recognized revenues by launch year: Table 11 - Sales vs. Recognized revenues 1Q11 1Q10 R$ 000 Sales % Sales Revenues % Revenues Sales % Sales Revenues % Revenues Gafisa 2011 launches 222,468 37% 15,565 3% - 0% - 0% 2010 launches 264,995 45% 147,859 28% 172,527 35% 7,017 1% 2009 launches 25,324 4% 125,260 24% 186,918 38% 165,513 26% d 2008 launches 81,644 14% 232,227 45% 133,077 27% 454,855 73% Total Gafisa 594,431 100% 520,910 100% 492,522 100% 627,386 100% Tenda Total Tenda 227,789 279,446 364,799 280,199 Total 822,220 800,356 857,321 907,585 1Q11 - Gross Profits On a consolidated basis, gross profit for 1Q11 totaled R$ 184.8 million, a decrease of 26.9% over 1Q10. The gross margin for the quarter reached 23.1% (27.7% w/o capitalized interest). This reduction is mainly due to the reasons already detailed in the 2011 guidance, such as the delivery of lower margin Tenda and Gafisa products passing through the P&L as well as lower recognition from recent projects (as explained above). Table 12 - Capitalized interest (R$000) 1Q11 1Q10 4Q10 Consolidated Opening balance 146,544 91,568 115,323 Capitalized interest 41,454 25,373 88,591 Interest transfered to COGS (37,181) (22,840) (57,370) Closing balance 11 1Q11 - Selling, General, and Administrative Expenses (SG&A) In the first quarter 2011, SG&A expenses totaled R$ 107.8 million. When compared to 4Q10, SG&A decreased 24%, from R$ 141.1 million. This was mainly due to lower selling expenses, which is in line with reduced launches of new projects, as well as lower bonus expenses provision in the G&A. When compared to 1Q10, the SG&A/Net Revenue ratio increased 150 bps and the SG&A/Sales ratio slightly increased 40 bps. This is mainly a consequence of the reduction in launches during 2009, that affected revenue recognition in 1Q11 and also fewer launches in 1Q11. While we are at a comfortable level of SG&A/net revenues, we do foresee additional improvements in the long-term, but due to the lower revenue growth expected for full year 2011, we don’t expect further SG&A dilution during this year. Table 13 - Sales and G&A Expenses (R$'000) 1Q11 1Q10 4Q10 1Q11 x 1Q10 1Q11 x 4Q10 Consolidated Selling expenses 51,505 51,294 76,243 0% -32% G&A expenses 56,307 57,418 64,894 -2% -13% SG&A 107,812 108,712 141,137 -1% -24% Selling expenses / Launches 10.0% 7.3% 4.9% 275 bps 511 bps G&A expenses / Launches 11.0% 8.2% 4.2% 282 bps 678 bps SG&A / Launches 21.0% 15.5% 9.1% 557 bps 1189 bps Selling expenses / Sales 6.3% 6.0% 6.1% 28 bps 12 bps G&A expenses / Sales 6.8% 6.7% 5.2% 15 bps 162 bps SG&A / Sales 13.1% 12.7% 11.4% 43 bps 174 bps Selling expenses / Net revenue 6.4% 5.7% 8.2% 78 bps -177 bps G&A expenses / Net revenue 7.0% 6.3% 7.0% 71 bps 5 bps SG&A / Net revenue 13.5% 12.0% 15.2% 149 bps -173 bps 1Q11 - Other Operating Results In 1Q11, our results reflected a negative impact of R$11.0 million, compared to R$ 2.0 million in 1Q10 primarily due to a higher level of contingency provisions in the quarter. These included an R$ 5 million contingency at Tenda, related to delayed delivery of units from legacy Tenda projects and R$ 4 million for labor contingency mainly related to outsourced tasks, where we preferred to take a conservative stance by making this provision. 1Q11 - Adjusted EBITDA As anticipated in our guidance, our Adjusted EBITDA for the 1Q11 totaled R$ 106.5 million, 36.8% lower than the R$ 168.5 million for 1Q10, with a consolidated adjusted margin of 13.3%, compared to 18.6% in 1Q10. For the 2H11 we continue to expect an improved EBITDA margin. However, 1Q11 was impacted by the delivery of Tenda’s older low-margin projects, in addition with some lower margin inventory units sold in the quarter and some of Gafisa’s lower margin projects (related to the learning curve of geographic diversification and certain Rio de Janeiro projects coming in over budget) being delivered during the 1H11/beginning of 2H11. Due to the continuity of this scenario we continue to expect a negative impact on our 2Q11 operating results. On the other hand, we expect to see Gafisa delivering more normalized operating margins in the 2H11, after this delivery of lower margin projects is completed. We adjusted our EBITDA for expenses associated with stock option plans, as it is non-cash expense. Table 14 - Adjusted EBITDA (R$'000) 1Q11 1Q10 4Q10 1Q11 x 1Q10 1Q11 x 4Q10 Consolidated Net Profit 13,706 64,819 137,363 -79% -90% (+) Financial result 30,999 33,268 1,576 -7% 1867% (+) Income taxes 2,866 22,489 (16,133) -87% -118% (+) Depreciation and Amortization 11,346 10,238 6,492 11% 75% (+) Capitalized Interest Expenses 37,181 22,840 57,370 63% -35% (+) Minority shareholders and non recurring expenses 7,058 11,623 7,019 -39% 1% (+) Stock option plan expenses 3,363 3,183 4,082 6% -18% Adjusted EBITDA 106,519 168,459 197,769 -37% -46% Net Revenue 800,356 907,585 928,637 -11.8% -13.8% Adjusted EBITDA margin 13.3% 18.6% 21.3% -525 bps -799 bps 12 1Q11 - Depreciation and Amortization Depreciation and amortization in the 1Q11 was R$ 11.3 million, an increase of R$ 1.1 million when compared to the R$ 10.2 million recorded in 1Q10, mainly due to higher showroom amortizations. 1Q11 – Financial Result Net financial expenses totaled R$ 30.0 million in 1Q11, compared to net financial expenses of R$ 33.3 million in 1Q10. Since we did our equity offering at the end of March 2010, our cash only improved after March 28 th , 2010, due to this fact there was no huge gap between average net debt along 1Q11 when compared to 1Q10. Additionally, this quarter we capitalized R$ 45.5 million, compared to R$ 25.4 million in 1Q10, mainly due to higher project finance debt, reflecting leveraging activity, and the capitalization of some short term land investments. 1Q11 - Taxes Income taxes, social contribution and deferred taxes for the 1Q11 amounted to R$ 2.9 million, compared to R$ 22.5 million in 1Q10. This result is mainly due to lower income before tax reached this quarter and also optimization of tax planning annouced last quarter. In the future, we continue to expect income tax to represent approximately 2% of net revenue. 1Q11 - Adjusted Net Income Net income in 1Q11 was R$ 13.7 million compared to R$ 64.8 million in the 1Q10. However, net income on an adjusted basis (before deduction of expenses related to minority shareholders and stock options), reached R$ 24.1 million, with an adjusted net margin of 3%, representing a decrease of 69.7% when compared to R$ 79.6 million in 1Q10, mostly due to above mentioned facts. 1Q11 - Earnings per Share Earnings per share was R$ 0.03/share in the 1Q11 compared to R$ 0.15/share in 1Q10, a 79.5% decrease. Shares outstanding at the end of the period were 431.4 million (ex. Treasury shares) and 418.7 million in the 1Q10. Backlog of Revenues and Results The backlog of results to be recognized under the PoC method reached R$ 1.6 billion in 1Q11, R$ 555 million higher than in 1Q10. The consolidated margin in the quarter was 39.0%, 390 bps higher than in 1Q10 and 16 bps higher than 4Q10, reflecting the fact that recent projects continued to post favorable margins while the impact of our older-lower margin projects are low. The table below shows our revenues, costs and results to be recognized, as well as the expected margin: Table 15 - Results to be recognized (REF) (R$ million) 1Q11 1Q10 4Q10 1Q11 x 1Q10 1Q11 x 4Q10 Consolidated Revenues to be recognized 4,062 2,934 3,963 38.4% 2.5% Costs to be recognized (2,477) (1,904) (2,423) 30.1% 2.2% Results to be recognized (REF) 1,585 1,030 1,540 53.9% 2.9% REF m argin 39.0% 35.1% 38.9% 391 bps 16 bps Note: Revenues to be recognized are net of PIS/Cofins (3.65%); excludes the AVP method introduced by Law nº 11,638 13 Balance Sheet Cash and Cash Equivalents On March 31, 2011, cash and cash equivalents reached R$ 0.9 billion, 23% lower than 4Q10, mainly due to the cash burn from the period. While our cash position is sufficient to execute our development plans, with the expected positive cash flow generation in 2H11, we will see improvement in our cash cushion. Accounts Receivable At the end of 4Q10, total accounts receivable increased by 3% to R$ 9.7 billion, compared to R$ 9.4 billion in 4Q10, and increased 35% as compared to the R$ 7.2 billion balance in 1Q10, reflecting increased sales activity. Table 16 - Total receivables (R$ million) 1Q11 1Q10 4Q10 1Q11 x 1Q10 1Q11 x 4Q10 Consolidated Receivables from developments - ST 2,554.2 1,502.9 2,465.8 70% 4% Receivables from developments - LT 1,661.6 1,542.2 1,646.9 8% 1% Receivables from PoC - ST 3,357.4 2,193.7 3,158.1 53% 6% Receivables from PoC - LT 2,106.8 1,922.5 2,113.3 10% 0% Total 35% 3% Notes: ST short term; LT long term Receivables from developments: accounts receivable not yet recognized according to PoC and BRGAAP Receivables from PoC: accounts receivable already recognized according do PoC and BRGAP Inventory (Properties for Sale) Inventory at market value totaled R$ 3.0 billion in 1Q11, an decrease of 8.4% when compared to the R$ 3.3 billion registered in the 4Q10. On a consolidated basis, our inventory is at a comfortable level of 9 months of sales based on LTM sales figures. Finished units of inventory at market value represented 14% by the end of the quarter, or 100 bps higher than this ratio at 4Q10, mainly due to the completion of unsold Gafisa’s units that more than compensate finished units sold in the quarter. We continue to focus on finished inventory reduction. At the end of 1Q11, 57.5% of the total inventory reflected units where construction is up to 30% complete. Table 17 - Inventories (R$000) 1Q11 1Q10 4Q10 1Q11 x 1Q10 1Q11 x 4Q10 Consolidated Land 1,014,630 745,119 837,510 36.2% 21.1% Units under construction 879,333 842,022 956,733 4.4% -8.1% Completed units 333,168 169,373 272,923 96.7% 22.1% Total 26.8% 7.7% Table 18 - Inventories at market value PSV - (R$000) 1Q11 1Q10 4Q10 1Q11 x 1Q10 1Q11 x 4Q10 Consolidated 2011 launches 216,654 - 2010 launches 1,398,314 421,520 1,899,788 232% -26% 2009 launches 345,271 581,735 316,129 -41% 9% 2008 and earlier launches 1,056,771 1,542,731 1,079,518 -31% -2% Consolidated Total 18.5% -8.4% Table 19 - Inventories per completion status Company Not started Up to 30% constructed 30% to 70% constructed More than 70% constructed Finished units Total 1Q11 Gafisa 206,589 688,241 439,766 456,863 369,364 2,160,822 Tenda 197,632 295,694 129,033 168,800 65,029 856,188 Total 14 Liquidity On March 31, 2011, Gafisa had a cash position of R$ 0.9 billion. On the same date, Gafisa’s debt and obligations to investors totaled R$ 3.7 billion, resulting in a net debt and obligations of R$ 2.7 billion. The net debt and investor obligation to equity and minorities ratio was 72.0% compared to 65.3% in 4Q10, mainly due to the R$ 273 million cash burn in the first quarter. When excluding Project Finance, this ratio reached only 19.6% net debt/equity, a comfortable leverage level with a competitive cost that is equivalent to the Selic rate. Our 1Q11 cash burn was mainly explained by the over R$ 658 million in expenditures in construction and development payments and R$ 72 million in land acquisition payments. We expect cash burn to continue to reduce in the 2Q11. During the 2H11 this ratio should start to diminish, following expected positive cash flow generation, and is expected to close the year with a Net Debt/Equity below 60%, following the previously stated guidance. With the expected positive cash flow for full year 2011, we should be able to deleverage the Company, which together with a greater use of the blue print mortgage - requiring almost no working capital - for Tenda’s MCMV units, should contribute to our ability to meet our higher launch volume targets and, at the same time, reduce current leverage and keep it at a comfortable level going forward. On page 17, we also highlighted our current debt covenants ratio, showing a comfortable position by the end of the quarter. Project finance now represents 54% of the total debt. Currently we have access to a total of R$ 3.9 billion in construction finance lines of credit provided by all of the major banks in
